Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 4/25/2021.  Claims 1-2 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 4/25/2021 and 7/14/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on CN 202010113638.1, filed on 2/4/2020.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claim 1, Line 1:  Replace “the” with “a”
Claim 1, Line 1:  Insert “a” before “generative”
Claim 1, Line 2:  Delete “characterized by specifically”
Claim 1, Line 9:  Replace “the measurements” with “measurements”
Claim 1, Line 10:  Replace “the elliptic” with “an elliptic”
Claim 1, Line 11:  Insert “(PDE)” after “equation”
Claim 1, Line 25:  Replace “training, namely filtered safety samples” with “training which comprises filtered safety samples”
Claim 2, Line 13:  Insert “defence” before “network” 

Allowable Subject Matter
5.	Claims 1-2 are allowed.

6.	The following is an Examiner’s statement for the reasons of allowance:

7.	Independent claim 1 is directed towards an adversarial optimization method for a training process of a generative adversarial network that includes/performs the operations of at least “1) sending an image data training set and random noise into a generator in the generative adversarial network, taking generated data output by the generator as attack samples, putting the generated data and real data of the image data into two data sets X and Y, inputting the two data sets into a discriminator D in the generator, calculating probability densities pX of X and pY of Y, and solving maximum likelihood estimation maximum ”.
  	The cited and considered prior art, specifically Jang (US PGPub 2021/0326650) that discloses a memory storing a generator previously trained to generate a prediction image based on one or more input images;  and a processor configured to: acquire feature data from a plurality of image frames input through at least one layer included in the generator, extract feature data corresponding to change over time from the feature data acquired through an attention layer included in the generator, and acquire a prediction image frame by inputting the extracted feature data to at least one other layer included in the generator, wherein the memory is configured to include a discriminator 
	And Hofmann (US PGPub 2021/0303925) that discloses a method of training a generative adversarial network for performing semantic segmentation of images, wherein the generative adversarial network comprises: a generator neural network;  and a discriminator neural network, the method comprising: providing an image as input to the generator neural network;  receiving a predicted segmentation map for the image from the generator neural network;  providing i) the image, ii) the predicted segmentation map, and iii) ground-truth label data corresponding to the image, as distinct training inputs to the discriminator neural network;  determining a set of one or more outputs from the discriminator neural network in response to said training inputs;  and training the generator neural network using a loss function that is a function of said set of outputs from the discriminator neural network, 
	And Mounsaveng (US PGPub 2021/0241041) that discloses a classification network for classifying digital documents based on features thereof, the classification network having a set of classification parameters, the augmentation network for applying transformations on digital documents, the augmentation network having a set 
for the set of transformation parameters, 
	And Murray (US PGPub 2021/0089903) that discloses a memory for storing a dataset of real images;  a 
synthetic image generating neural network configured to process a noise vector 
and a pair of conditioning variables to generate a synthetic image 
corresponding to a real image, said pair of conditioning variables being 

conditioning variables including a first conditioning variable associated with 
semantic information corresponding to the real image and a second conditioning 
variable associated with aesthetic information corresponding to the real image;  
and a discriminator neural network, operatively connected to said synthetic 
image generating neural network and said memory, configured (a) to receive an 
image and said pair of conditioning variables, the image received being either 
(i) said synthetic image generated by said synthetic image generating neural 
network or (ii) a real image, corresponding said synthetic image generated by 
said synthetic image generating neural network, from said dataset of real 
images and (b) to output a discrimination prediction indicating whether the 
received image is said synthetic image generated by said synthetic image 
generating neural network or said real image from said dataset of real images;  
said synthetic image generating neural network including a first synthetic 
image generating neural network layer, a second synthetic image generating 
neural network layer, and a third synthetic image generating neural network 
layer;  said second synthetic image generating neural network layer including 
an internal unit, said internal unit comprising a series of synthetic image 
generating neural network layers and a mixed-conditional batch normalization 
layer;  said mixed-conditional batch normalization layer of said second 
synthetic image generating neural network layer being configured to, during 
processing of the noise vector by said synthetic image generating neural 
network, (a) receive an output signal generated by said series of synthetic 

(b) normalize said output signal to generate a normalized layer output by 
transforming said output signal in accordance with first mixed-conditional 
batch normalization layer parameters, and (c) provide said mixed-conditional 
batch normalization layer output as an input to said third synthetic image 
generating neural network layer;  the generative adversarial network being 
configured to train the synthetic image generating neural network by repeatedly 
updating learnable parameters of the synthetic image generator neural network 
and the discriminator neural network until a loss function for the 
discrimination prediction is maximized with respect to the synthetic image 
discriminator neural network and minimized with respect to the generator neural 
network, 
	And Katoh (US PGPub 2020/0242412) that discloses a memory; and a processor coupled to the memory, wherein the processor is configured to: generate image data using a generator;  discriminate whether the image data is real or fake by discriminator;  perform training for the generator and the discriminator such that the generator maximizes a discrimination error of the discriminator and the discriminator minimizes the discrimination error;  while the training is being performed, store a state of the generator that is half-trained and satisfies a pre-set condition;  and retrain the discriminator by using an image generated by the half-trained generator that has the stored state, 
	And Madani (US PGPub 2019/0197358) that discloses training, by the machine learning training model, an image generator of a generative adversarial network (GAN) 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claim 1 is allowed.
	Claim 2 is allowed for being dependent upon allowed base claim 1.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664